DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-3, 5-6, 8-10, 12-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 20160005388 A1) in view of TAMURA (JP 2638287 B2, machine translation in English) and Kobayashi (US 20160140941 A1).
	Regarding claims 1, 6 and 13, Huang discloses a shoulder rest, and a method/system for making or practicing the shoulder rest, for a digital musical instrument (para. 0002, 0003), comprising: a body (311) comprising a rigid or semi-rigid material (para. 0017, 0023, 0031; by inherency, the base body 311 must be rigid or semi-rigid so as to support the string instrument on the user’s should as desired during a musical performance); and a haptic element (the sound pickup unit 4) coupled to the body of the shoulder rest (Figs. 1, 2 and 6; para. 0024), wherein the haptic element generates a feedback signal responsive to an audio signal generated by the digital musical instrument as a result of a user playing the digital musical instrument during a musical performance (para. 0025, 0031).	
	Huang does not mention explicitly: wherein said feedback signal is configured to produce vibrotactile feedback that can be felt by the body of the user during the musical performance; wherein said haptic element comprising a voice coil.
	TAMURA teaches a bowed digital musical instrument comprising: a haptic element (e.g., the vibration generating mechanism 19), wherein the haptic element generates a haptic feedback signal responsive to an audio signal generated by the digital musical instrument as a result of a user playing the digital musical instrument during a musical performance, wherein the haptic feedback signal is configured to produce vibrotactile feedback that can be felt by the body of the user during the musical performance (page 8, 8th paragraph: “The tone signal generated by the tone generator 16 is supplied to the vibration generating mechanism 19 to generate vibration. The vibration generated by the vibration generating mechanism 19 causes the body 2 to resonate, and generates a unique tone from the body”; 9th paragraph: “The signal supplied to the vibration generating mechanism 19 may be a tone signal that can drive the sound system as it is or a simpler electric signal”).
Since TAMURA teaches the desirability of producing vibrotactile feedback that can be felt by the body of the user and it is commonly known the shoulder rest of a bowed musical instrument makes close contact with the user’s body, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to arrive the claimed invention by incorporating TAMURA’s vibrotactile feedback generation mechanism into Huang’s haptic element mounted on the shoulder rest. Doing so would enable the user to more sensitively feel the vibrotactile feedback generated by the vibration generating mechanism, thereby obtaining a good sense of realism (TAMURA, page 8, 7th paragraph).
	The combination of Huang and TAMURA does not mention explicitly: wherein said haptic element comprising a voice coil. 
Kobayashi discloses a haptic element (e.g., 60 in Fig. 6) for a musical instrument, wherein the haptic element comprises a voice coil (para. 0049).
Since Huang teaches the general condition of the haptic element (para. 0024) and TAMURA teaches producing vibrotactile feedback, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate Kobayashi voice coil into the combination of Huang and TAMURA to arrive the claimed invention. The skilled person in the art would apply such modification without inventive step as an intended use of Kobayashi’s voice coil, since it has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claim 2, Huang discloses: wherein the digital musical instrument is a digitally augmented violin (para. 0003, 0016).  
	Regarding claim 3, Huang discloses: an amplifier coupled to an input of the haptic element and to an output of the digital musical instrument (para. 0031).  
	Regarding claim 5, Huang discloses: a second haptic element coupled to the body (para. 0024: “ … the sound pickup unit 41 may be designed to have several sound pickup components (not shown) respectively designed for a low audio frequency, a middle audio frequency, a high audio frequency, and/or a particular frequency range, thereby favoring professional sound pickup operation”).
	  Regarding claims 8 and 9, Huang discloses: providing, to the performer, a group performance signal via the haptic element (para. 0024); wherein the group performance signal comprises at least one of: an improvisation signal; or a song change signal (para. 0024; note the terms “an improvisation signal” and “a song change signal” are given a broad interpretation).  
Regarding claim 10, Huang does not mention explicitly: wherein the processing comprises applying a high-pass filter having a roll-off at 1 kHz.  
Official notice is taken that a high-pass filter having a roll-off at 1 kHz is well known in the art. Since Huang teaches a general requirement for filtering noise in the signal received by the sound pickup unit (para. 0024, 0033), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to apply a well-known filtering technique, such as a high-pass filter having a roll-off at 1 kHz, to the invention of Huang to arrive the claimed invention, which the skilled person in the art would apply without inventive step as an intended use of known technique. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 12, Huang discloses: wherein the input signal varies based on at least one of: harmonic information in the output of the digital musical instrument; amplitude information in the output of the digital musical instrument; modulation information in the output of the digital musical instrument; or hammer on or pull-off information in the output of the digital musical instrument (inherent to teaching in para. 0004: “ … for receiving sounds from a resonance box portion of the string instrument”, para. 0024: “ … the sound pickup unit 41 may be designed to have several sound pickup components (not shown) respectively designed for a low audio frequency, a middle audio frequency, a high audio frequency, and/or a particular frequency range, thereby favoring professional sound pickup operation”).
Regarding claim 14, Huang discloses: wherein output from the digital musical instrument is processed by an amplification system in real-time, which results in 12Attorney Docket No. 60980.09400FILED VIA EFS WEB the at least one exciter generating the haptic feedback signals to the user playing the digital musical instrument (para. 0031).
Huang does not mention explicitly: said amplification system is a computer.
Official notice is taken that a computer used as an amplification system is well known in the art. Since Huang teaches the general condition of the amplification system (para. 0031), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to apply a well-known general purpose computer to the invention of Huang to arrive the claimed invention, which the skilled person in the art would apply such modification as an intended use of known technique without practicing inventive skill. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 16, Huang discloses: wherein the at least one exciter fixed on the surface of the shoulder rest comprises two exciters fixed on the surface of the shoulder rest (see discussion for claim 5 above).  
Regarding claim 17, Huang discloses wherein the musical instrument is a digitally augmented violin (para. 0003, 0016).  
Regarding claim 18, TAMURA discloses: wherein the vibrotactile feedback, produced in response to an audio signal generated by the digital musical instrument as a result of a user playing the digital musical instrument, comprises information that is felt by the body of the user during the musical performance (page 8, 8th paragraph). 
The combination of Huang and TAMURA is silent on: said vibrotactile feedback comprises information encoded as a metronomic pulse at a specific tempo.
However, the feature in question is considered to be a mere intended use of the haptic element in the combination of Huang/TAMURA for generating vibrotactile feedback when the user plays a metronomic beat (e.g., via plucking a string) at a specific tempo on said digital musical instrument. Since Huang teaches the general condition of the haptic element (para. 0024) and TAMURA teaches producing vibrotactile feedback, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to apply the combination of Huang and TAMURA to produce vibrotactile feedback comprising information encoded as a metronomic pulse at a specific tempo by playing metronomic beats at a desired tempo on said digital musical instrument. It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 19, Huang does not mention explicitly: wherein the audio signal passes through a high-pass filter, which reduces feedback of low frequency sounds heard by the user during the musical performance.
Official notice is taken that a high-pass filter applied to audio signal to reduce or remove low frequency sounds is well known in the art. Since Huang teaches a general requirement for filtering undesired signal received by the sound pickup unit (para. 0024, 0033), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to apply the well-known high-pass filter to the signal received by the sound pickup unit of Huang, as such feedback of low frequency sounds heard by the user during the musical performance is inherently reduced. The skilled person in the art would practice such modification as an intended use of known technique of sound signal filtering without inventive step depending on practical considerations and according to the dictates of the circumstances.
5.	Claims 7 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of TAMURA and Kobayashi, as applied to claim 6 or 13 above, further in view of Silzel (US 20070084335 A1).
Regarding claims 7 and 15, Huang does not mention explicitly: providing, to the performer, a metronome pulse via the haptic element, or wherein the at least one exciter is capable of receiving a metronomic pulse, which results in the at least one exciter generating the haptic feedback signals to the user playing the digital musical instrument.  
	Silzel discloses a haptic element (10) coupled to a chinrest for a musical instrument (para. 0033), wherein the haptic element is capable of receiving a metronomic pulse, which results in the haptic element generating the haptic feedback signals to the user playing the digital musical instrument. (para. 0040).
It would have been obvious to one of ordinary skill in the art to incorporate Silzel’s teaching of providing, to the performer, a metronome pulse via the haptic element into the combination of Huang, TAMURA and Kobayashi to arrive the claimed invention, which the skilled person in the art would apply without inventive step as an intended use of Silzel’s invention. Doing so would allow the player to privately tune his strings, warm up, or practice without emitting significant audible sound that might disrupt a performance, distract an audience, or disturb a sleeping spouse (Silzel, para. 0040).

Response to Arguments
6.	Applicant's arguments received 03/08/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-5 as set forth above in this Office action.

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837